 Case 6:19-cv-00242-JDK Document 20 Filed 12/21/19 Page 1 of 4 PageID #: 84



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

MICHAEL IVY                                                                          PLAINTIFF

V.                                                    CIVIL ACTION NO.: 6:19-cv-00242-JDK

CITY OF PALESTINE                                                                  DEFENDANT


                SUPPLEMENTAL RESPONSE TO SHOW CAUSE ORDER


       COMES NOW, undersigned counsel David C. Dunbar, individually and on behalf of the

Plaintiff, Michael Ivy, and responds further to the Court’s Order to Show Cause by apologizing to

the Court and to Defense Counsel for what has transpired this week and states as follows:

       1.       Nothing herein is meant to imply that the undersigned is not taking responsibility

for his failure better to oversee and supervise the handling of this matter.

       2.      Undersigned counsel has had no communication with Defense counsel Mr.

Herrington relative to the proceedings over the last few weeks.     The handling of this matter and

the communications with Mr. Herrington has generally been led by and delegated to Mr. Dunnells

who was supervised and overseen by the undersigned. After learning that the City had voted not

to reopen the park, and that there was no money to make any repairs, I was under the belief that

Mr. Dunnells and Mr. Herrington were working toward an agreement to resolve the case, and that

an order or stipulation of dismissal was to be submitted to the Court prior to the hearing Friday

December 20, 2019.      I would never intentionally ignore the Court’s order for a hearing.

       3.      Mr. Ivy had no involvement or role in the misfeasance or mistakes relative to the

hearing. His lawyers made the mistakes relative to the hearing and ask that the Court not sanction

Mr. Ivy due to what is the responsibility of his lawyers Dunbar and Dunnells.


                                                  1
 Case 6:19-cv-00242-JDK Document 20 Filed 12/21/19 Page 2 of 4 PageID #: 85



       4.      Many days ago, the undersigned should have taken an opportunity to review with

Mr. Dunnells his plan to dismiss the case with Court and Defense Counsel approval and what

paperwork Dunnells intended to submit. I did not.         While there is no excuse, the undersigned

had a jury trial in Mississippi Circuit Court the week of December 9, 2019 and was in a mediation

and depositions all days the week of December 16 other than on Tuesday the 17th. Again, not an

excuse for his failure to supervise, but the reason for not supervising as he should have to ensure

the matter was properly handled and to correct any factual errors in what was submitted. I did not

see or review the “Dismissal” paperwork that was submitted to the Court to know whether it was

accurate; I should have but did not. I was not aware of any misrepresentation in the paperwork.

       5.      Undersigned counsel asserts that these statements are meant only to explain his role

and his belief that the hearing was not going forward and his belief that there was no reason to

attend the hearing. However, these facts do not absolve the undersigned counsel his ultimate

obligations to the Court to follow its rules of conduct, its orders and to oversee properly the lawyers

under his supervision. I know these things having practiced for over 34 years supervising other

lawyers and without the first knowing insult to any court such has occurred here.        I have never

been subject to a show cause order previously, and this is stated only for the court to know this is

NOT how we at DunbarMonroe PLLC intend to conduct ourselves, it is not our practice, and we

are embarrassed by it.

       6.      I have called defense counsel Mr. Herrington today attempting to apologize directly

to him for what occurred yesterday and leading up to yesterday. There was not answer so I left

him a voice message hoping to speak with him to express my apologies. Additionally, I have sent

to him an email expressing the same apologies.




                                                  2
 Case 6:19-cv-00242-JDK Document 20 Filed 12/21/19 Page 3 of 4 PageID #: 86



       7.       Mr. Dunbar and his firm agree that they should pay for Mr. Herrington’s fees and

expenses for wasting his time yesterday in attending the hearing.    To this end, the undersigned

this day has also mailed to Mr. Herrington his personal check in the amount of One Thousand

Dollars ($1000.00) to pay at least in part the fees and expenses incurred. Plaintiff’s counsel also

agrees to send additional payments to Mr. Herrington to pay in full his wasted fees and expenses

caused by our failure to attend the hearing.

       8.      And finally, counsel is hopeful that this submission, the financial remuneration to

Mr. Herrington and the initial response demonstrate that Plaintiff’s counsel truly and sincerely

appreciate and understand their recent shortcomings relative to these proceedings and that there is

no need formally to sanction in this matter.

       WHEREFORE, PREMISES CONSIDERED, for the reasons expressed hereinabove,

Plaintiff, along with undersigned counsel, respectfully requests the Court’s consideration of this

supplemental information in ruling on its Order to Show Cause.

       THIS the 21th day of December, 2019.

                                               MICHAEL IVY

                                               By His Attorneys

                                               DunbarMonroe, PLLC


                                               /s/David C. Dunbar
                                               David C. Dunbar


David C. Dunbar, Esq.
dcdunbar@dunbarmonroe.com
Christopher G. Dunnells, Esq.
cdunnells@dunbarmonroe.com
DunbarMonroe, PLLC
270 Trace Colony Park, Suite A
Ridgeland, Mississippi 39157

                                                 3
 Case 6:19-cv-00242-JDK Document 20 Filed 12/21/19 Page 4 of 4 PageID #: 87



601-898-2073 (telephone)
601-898-2074 (facsimile)
Counsel for Plaintiff




                                     4
